


Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is effective as of the latest date set
out on the signature page hereof (the “Effective Date”), among Andrea
Electronics Corporation, a New York corporation having a place of business at
620 Johnson Ave., Suite 1B, Bohemia, New York 11716 (“Andrea”); and ASUSTeK
Computer Inc., a Taiwan corporation having a place of business at No. 15, Li-Te
Rd., Beitou District, Taipei 112, Taiwan and ASUS Computer International, a
California corporation having a place of business at 800 Corporate Way, Fremont,
California 94539 (together, “Asus”) (Andrea and Asus may each be referred to as
a “Party” or collectively be referred to as the “Parties”).

RECITALS

WHEREAS, the Parties wish to resolve the litigations titled Andrea Electronics
Corporation v. ASUSTek Computer Inc. and ASUS Computer International Inc., Civ.
Action No. 2:15-cv-00214, pending in the Eastern District of New York (the “New
York Case”), as well as International Trade Commission Investigation No.
337-TA-949 titled Certain Audio Processing Hardware and Software and Products
Containing the Same, Inv. No. 337-TA-949 (the “ITC Investigation”)
(collectively, the “Litigations”); and

WHEREAS, Andrea has granted ASUSTeK Computer Inc. and its Subsidiaries a license
to the Asserted Patents, the License Agreement being attached hereto as
Confidential Exhibit A.

In consideration of the mutual promises and covenants herein contained, Andrea
and Asus agree as follows:

AGREEMENT

SECTION 1: DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
which shall include both singular and plural forms in context. Additional terms
may be defined elsewhere in this Agreement.

1.1. “Asserted Patents” means all patents asserted by Andrea in the Litigations,
namely, the following U.S. Patents: 5,825,898; 6,049,607; 6,363,345; 6,483,923;
and 6,377,637.

1.2. “Control” (including its correlative meanings, “Controlled” and
“Controlling”) means the power to direct or cause the direction of the
management and policies of an Entity whether through ownership of voting
securities, by contract or otherwise; it being understood and agreed that with
respect to a corporation, limited liability company, partnership, and similar
structures, “Control” shall also require (a) ownership of more than fifty
percent (50%) of the voting stock, limited liability interest, partnership
interest, or other voting interest (or equivalent interest), in any such
corporation, limited liability company, or partnership, or (b) in any country
where it is not permitted by law to own more than fifty percent (50%) of the
voting stock, limited liability interest, partnership interest, or other voting
interest (or equivalent interest) in a local corporation, limited liability
company, or partnership, ownership of the maximum legally allowed ownership
interest of the voting stock, limited liability interest, partnership interest,
or other voting interest (or equivalent interest) of the local corporation,
limited liability company, or partnership.

Page 1 of 5

--------------------------------------------------------------------------------




1.3. “Entity” means a natural person, corporation, association, joint venture,
partnership, company, limited liability company or other legal entity recognized
in any jurisdiction in the world.

1.4. “License Agreement” shall mean the License Agreement between Andrea and
Asus, attached as Exhibit A.

1.5. “Subsidiary” shall mean any Entity directly or indirectly Controlled by a
Party, as of the Effective Date.

SECTION 2: DISMISSALS

2.1. Dismissals. Subject to the terms and conditions herein the Parties shall
file the following:

            a.       Andrea and Asus shall file a motion to the ITC
Investigation substantially in the form set forth in Exhibit B within ten (10)
days of the Effective Date.
  b. Within five (5) court days of the receipt of payment by Andrea as set forth
in Section 3.1 of the License Agreement, the Parties shall file stipulations of
dismissal with prejudice regarding all claims and counterclaims asserted against
each other in the New York Case substantially in the form set forth in Exhibit
C.

2.2. Releases. Andrea and its Subsidiaries and Asus and its Subsidiaries hereby
release all claims, counterclaims and/or defenses relating to the Asserted
Patents that were brought or could have been brought in the New York Case as of
the Effective Date.

2.3. No Costs. The Parties agree that this Agreement is intended solely as a
compromise between the Parties and without any acknowledgment of liability,
fault, or damages. The Parties acknowledge and agree that each Party shall bear
its own attorneys’ fees, court costs, expenses, and any other related costs and
expenses that they have incurred in connection with any and all claims
previously filed against each other. The Parties also agree that they shall bear
their own costs and attorneys’ fees relating to or arising from the negotiation
and performance of this Agreement.

SECTION 3

MISCELLANEOUS

3.1. Term. The rights granted under this Agreement, if any, shall commence upon
the Effective Date.

3.2. No Other Obligations. Neither Party shall have any other responsibilities
or obligations in connection with actions to enforce or defend the Asserted
Patents.

3.3. Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties, successors and assignees. Notwithstanding the
preceding, it is understood that no assignment will release either Party or
their Subsidiaries from any of their obligations hereunder.

Page 2 of 5

--------------------------------------------------------------------------------




SECTION 4

NOTICE

4.1. Written Notices. Any notices under this Agreement shall be in writing and
delivered by facsimile transmission, electronic mail, overnight express mail or
express courier service to such Party at the address given below, or such other
address as provided by a Party by written notice in accordance with this
Section, and shall be effective on receipt. Notwithstanding the foregoing,
notices and other communications sent by facsimile transmission or electronic
mail shall be effective upon the sender’s receipt of an acknowledgement from the
intended recipient. This paragraph in no way constitutes waiver of service of
process in any litigation between the parties.

           For Andrea:       Andrea Electronics Corporation          620 Johnson
Ave., Suite 1B        Bohemia, New York 11716   For Asus: ASUSTeK Computer Inc.
         No. 15, Li-Te Rd., Beitou District,        Taipei 112, Taiwan   and  
ASUS Computer International          800 Corporate Way, Fremont,       
California 94539


SECTION 5

GOVERNING LAW AND JURISDICTION

5.1. Governing Law. The Parties agree that this Agreement shall be considered to
have been made in, and construed and interpreted in accordance with the
substantive laws of the State of California, without regard to its conflict of
laws principles.

5.2. Jurisdiction. The Parties hereby submit to, and waive any venue objections
against, the sole and exclusive jurisdiction of the state and federal courts
located in Santa Clara County, the State of California.

SECTION 6

WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

6.1. Limited Warranty. Each Party represents and warrants that it has the full
authority to enter into and fully perform this Agreement; and that this
Agreement is valid and binding and enforceable in accordance with its terms.

Page 3 of 5

--------------------------------------------------------------------------------




SECTION 7

CONFIDENTIALITY

7.1. Duty to Maintain Confidentiality. Either Party may publicly disclose this
Agreement, except that the License Agreement, Exhibit A, may only be disclosed
in accordance with the Confidentiality obligations contained therein.

SECTION 8

MISCELLANEOUS

8.1. Counterparts. This Agreement may be executed in counterparts in the English
language and each executed document shall be deemed an original thereof.

8.2. Entire Agreement; Construction. This Agreement constitutes the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all written and oral prior agreements and understandings with respect
thereto.

8.3. Modification. No variation or modification of the terms of this Agreement
or any waiver of any of the terms or provisions hereof shall be valid unless in
writing and signed by an authorized representative of each of the Parties.

8.4. Severability; Interpretation. This Agreement is subject to the
restrictions, limitations, terms and conditions of all applicable governmental
regulations, approvals and clearances. If any term or provision of this
Agreement is held invalid, illegal or unenforceable in any respect for any
reason, that invalidity, illegality or unenforceability shall not affect any
other term or provision hereof, and this Agreement shall be interpreted and
construed as if such term or provision, to the extent the same shall have been
held to be invalid, illegal or unenforceable, had never been contained herein,
and instead had been included in such manner as to lawfully effectuate the
intent of such term or provision. The Parties acknowledge that each Party was
represented by legal counsel in connection with this Agreement and that each of
them and its counsel have reviewed this Agreement, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any applicable amendments or any exhibits.

8.5. Waiver. Failure by either Party to enforce any rights under this Agreement
for any length of time shall not be construed as a waiver of such rights nor
shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

8.6. Remedies. In the event of a breach of this Agreement, in addition to the
right to enforce its rights under this Agreement, each Party shall retain any
and all rights and/or remedies, at law or in equity.

8.7. No Admission. The Parties agree that this Agreement or anything contained
herein shall not constitute an admission by Asus of infringement, validity or
enforceability of any of the Asserted Patents.

*          *          *          *          *

Page 4 of 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized officers effective on the Effective Date.

 

Andrea Electronics Corporation   By:  /s/ Douglas Andrea Name: Douglas Andrea
Title: C.E.O. Date:  1/12/2016


ASUSTeK Computer Inc. ASUS Computer International   By: /s/ Jerry Shen By: Steve
Chang Name: Jerry Shen Name: Steve Chang Title: C.E.O. Title: President Date: 
1/27/2016 Date:  1/14/2016 


Page 5 of 5

--------------------------------------------------------------------------------